Title: To George Washington from Daniel Tillinghast, 20 August 1790
From: Tillinghast, Daniel
To: Washington, George



Sir,
Providence [R.I.] August 20th 1790.

I have taken the Freedom to transmit you the inclosed Letter, which came under Cover to me, from my Brother, who resides in the Commonwealth of Massachussetts, but which unfortunately

arrived too late for the Purpose of being presented here. With Sentiments of respectful Solicitude for your Health and happy Arrival in New York, I have the Honor, to be, Sir, your most obedt mo. hbl. Servt

Daniel Tillinghast

